OPINION OF THE COURT
[1] A motion to dismiss the appeal in this case has been filed, based upon various grounds, only one of which need be noticed. Neither a supersedeas bond nor a cost bond has been filed, although the time within which the same was required by chapter 43, Laws of 1917, has long since expired. Under our previous decisions, this is fatal to the appeal. See Abo Land Co. v. Dunlavy, 27 N.M. 202, 199 P. 479; Hernandez v. Roberts,24 N.M. 253, 173 P. 1034; Hubert v. American Surety Co., 25 N.M. 131,  177 P. 889.
[2] It appears that appellant was a party to the proceeding below, both individually and as executrix of the will of Elmer Veeder, deceased, but the appeal was taken and allowed to her in her individual capacity only. This being true, bond was required. Baca v. Winters, 26 N.M. 342, 192 P. 479; In re Henriques,
[1] 3CJ p. 1178 n. 59. [2] 3CJ p. 1119 n. 66. *Page 453 5 N.M. 169, 21 P. 80.
It follows that the appeal must be dismissed and the cause remanded, and it is so ordered.
BICKLEY and WATSON, JJ., concur.